On Plaintiff’s Application for Rehearing.
MONROE, J.
Plaintiff’s application for rehearing, to which our special attention has been called, has been duly considered and is refused.
In amending, on May 12th, the decree handed down on March 31st, and refusing the rehearing, this court said:
“Plaintiff appears to be satisfied with the amended decree handed down on March 31st.”
And it then proceeded to amend the decree referred to, with reference to defendant’s application for rehearing, which alone had attracted its attention, and which alone was refused. It now appears that plaintiff had *986also filed such an application, which was overlooked by the court, but which has since been called to its attention, and duly considered, •and, having been so considered, is now refused.